      Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 1 of 15




Attorneys at Law


Allen B. Roberts
t 212.351.3780
f 212.878.8600
ARoberts@ebglaw.com
                                            April 29, 2021
VIA ECF
The Honorable Gabriel W. Gorenstein
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                   Re: LaBelle v. Barclays Capital Inc., 19-CV-3800 (JPO) (GWG)
                       Opposition to Plaintiff’s April 22, 2021 Letter Seeking to Compel
                       Discovery

Dear Judge Gorenstein:

       We write on behalf of Defendant Barclays Capital Inc. (“Barclays”) in response to the letter
filed with this Court by Plaintiff Brian LaBelle (“Plaintiff”) on April 22, 2021 (ECF No. 120)
seeking an Order from the Court compelling unduly burdensome discovery not proportional to the
needs of this case.
        As discussed in more detail below, what Barclays has done, what it has agreed to do and
what it has now offered to do, more than meet its obligations to engage in a reasonable search for
relevant discovery proportional to the needs of this case. Where Plaintiff has identified specific
relevant information or topics he claims were not addressed by Barclays’ substantial prior ESI
searches and document productions, Barclays has agreed to conduct reasonable supplemental
searches in an effort to resolve disputes and move toward completion of document discovery.
Depositions in this matter have begun and Plaintiff’s deposition, which is not dependent on the
ESI Searches, will be conducted on May 25, 2021. The time has come to put an end to Plaintiff’s
ever-expanding ESI discovery demands in this case and move toward a completion of fact
discovery in this now two-year old litigation. Accordingly, we request that the Court deny
Plaintiff’s motion to compel (for the foregoing reasons and those set forth below) and Order the
completion of ESI as proposed in this letter.

I.       ESI Discovery from October 2019 to Present.

         A.        Barclays has already produced significant ESI discovery.

       As Your Honor is aware from prior correspondence and related conferences with the Court,
Barclays’ searches for and production of ESI have been ongoing since October 2019. During the
intervening 18 months, Barclays has consistently and proactively worked to reach agreement on

Firm:52963568
       Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 2 of 15




issues related to ESI Searches—each time taking the lead to craft searches aimed at locating
documents relevant to the claims and defenses in this case, with due regard for the synergistic
principles of relevance and proportionality, as required under Fed. R. Civ. P. 26.

        To that end, Barclays completed searches for documents as Ordered by Judge Aaron (ECF
Nos. 36 and 57) across 15 key custodians having central involvement in the events underlying
Plaintiff’s allegations and Barclays’ defenses thereto, including but not limited to the Project Twist
and Project Tweed investigations, the Client 1 and Client 2 Transactions, and the decision to
terminate Plaintiff’s employment, as set forth in Appendix A. Barclays completed its production
of documents related to these searches on April 10, 2020.

        In addition, following the parties’ August 19, 2020, conference with the Court, and
pursuant to the Court’s Order, Barclays searched for and produced documents responsive to
Plaintiff’s Document Request No. 71, which sought “[a]ll emails between Larry Kravetz and
Jessica Itzkowitz concerning Barclays’ mandatory block leave policy, including but not limited to
any e-mails discussing the use of personal phones to evade violating Barclays’ mandatory block
leave policy,” pursuant to the following search:1

    Custodian(s)               Sources                        Time Frame                  Search Terms
    Itzkowitz                  Barclays Email                 1 Jan 2012- 4 Apr 2014      (“Kravetz”     AND
                                                                                          (“MBL” or “Mandatory
                                                                                          Block Leave”))


       Completion of the foregoing searches has yielded a production of over 16,000 pages of
documents, in addition to the documents produced from non-ESI sources, as well as Barclays’
reproduction of documents produced to the SEC. In total, Barclays has produced nearly 260,000
pages of documents in this litigation.

          B.       Barclays has agreed to additional targeted ESI to address Plaintiff’s specific
                   concerns.

        In response to Plaintiff’s desire to continually expand the scope of electronic discovery,
raised in his July 16, 2020 letter filed with the Court (ECF No. 89) and during the parties’ August
19, 2020 Court conference (ECF No. 96), Barclays again took the lead and, on September 29,
2020, proposed Supplemental ESI Searches (“Barclays’ Supplemental ESI Searches”) for new
custodians Dennis Bolles, Amanda Cohen and Anne Marie De Voti and additional ESI searches
for custodians Martin Attea, Larry Kravetz, Brian Wiele, and Plaintiff in a good faith attempt to
resolve ongoing discovery disputes. More specifically, Barclays sought to address Plaintiff’s
contention that he did not have adequate discovery related to the performance reasons underlying
the termination of his employment. In response to that concern, Barclays carefully crafted
additional searches using search terms and additional custodians appropriately anchored to the


1
 As discussed further below, Plaintiff was dissatisfied with this search. In an effort to resolve the ongoing discovery
dispute and conditioned on bringing discovery to a close in this matter, Barclays has offered to engage in another
search of emails between Mr. Kravetz and Ms. Itzkowitz, notwithstanding the fact the interactions in question occurred
well before Plaintiff had even become employed at Barclays.
                                                          2
Firm:52963568
      Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 3 of 15




discovery topics Plaintiff had identified to both Barclays and the Court as allegedly inadequately
explored.

       In response, Plaintiff provided on November 19, 2020 “Plaintiff’s Proposed ESI Searches”
in which Plaintiff continued to refuse to target his proposed searches in any meaningful way. For
example, certain proposed searches were devoid of any limiting proportionate search terms other
than minor variations on Plaintiff’s name and would necessarily return every single
communication between Plaintiff and his supervisors over a two-year period, regardless of
relevance. In correspondence dated December 7, 2020, and during the parties’ meet and confer on
December 8, 2020, Barclays explained that Plaintiff’s newly proposed searches were not
adequately tailored to search for ESI in areas not otherwise addressed by Barclays through its prior
ESI Searches (as modified and Ordered by Judge Aaron) or Barclays’ Supplemental ESI Searches
proposed on September 29, 2020.

        On December 11, 2020, Barclays requested that Plaintiff identify specific topics or areas
of inquiry that Plaintiff believed had not been adequately addressed by either Barclays’ prior ESI
searches or Barclays’ Supplemental ESI Searches that could generate corresponding search terms
beyond simply Plaintiff’s name or Larry Kravetz’s name. Plaintiff did not respond. Instead, on
December 15, 2020, he filed a letter with the Court asking for a pre-motion conference. During
the parties’ subsequent conference with the Court on December 21, 2020, Your Honor encouraged
the parties to continue to work to resolve outstanding ESI issues.

       Subsequently, via correspondence to Plaintiff’s counsel dated December 23, 2020,
Barclays continued to work diligently toward that end, stating:

                As to the ESI, we are happy to have a meet and confer, but, again,
                to modify our proposal, we need to know what Plaintiff needs –
                specifically – so we can craft additional search terms. To be clear,
                are you saying there are no additional search terms Plaintiff can or
                will suggest that can be searched in conjunction with the Plaintiff’s
                or Mr. Kravetz’s name(s) or the single terms “Twist” or “Tweed”
                (as set forth in your November 19, 2020 proposal) to create
                appropriately targeted and proportional searches?

                If Plaintiff’s position is, at this point in the litigation, that additional
                ESI searches for a single word – connected to no other search terms
                – across 19 custodians for varying time frames is appropriate, please
                confirm that is your position.

        In response to Barclays’ December 23, 2020, correspondence, Plaintiff stated, in relevant
part: “As to the ESI and the issues with Defendant’s review and production from the initial ESI
search, I don’t have any additional information to provide you in response to your request. As far
as I am concerned the ball is in your court.” The parties then continued discussions related to the
scope of ESI during a meet and confer on December 28, 2020, and in subsequent email
correspondence.


                                                     3
Firm:52963568
       Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 4 of 15




       After Plaintiff repeatedly declined to propose search terms, Barclays once again took up
the mantle on January 22, 2021, by crafting additional searches and offered to expand upon its
searches beyond those set forth in its September 29, 2020 proposal to address Plaintiff’s ongoing
requests for additional discovery regarding Plaintiff’s internal complaints and termination for
custodians Dennis Bolles, Amanda Cohen and Anne Marie De Voti, as denoted by the search
highlighted in the chart below.2

        While correspondence with Plaintiff regarding the appropriate scope of additional ESI
Searches was ongoing, and in order to prevent further delays of completion of the time-consuming
ESI search and review process, Barclays commenced its searches and review of the documents
pursuant to the chart below as of March 9, 2021. Barclays will be producing any additional non-
privileged responsive documents identified pursuant to these searches. The searches below were
specifically formulated to address Plaintiff’s expressed concern that he did not have adequate
discovery regarding his performance and related reasons for his termination from employment.

    Custodian(s)        Source(s)          Time Frame        Proposed Search Terms

    LaBelle             Barclays email     4/1/17 -6/1/17    (“225 Park” OR “233 Park” OR “225-233”)
                        and                                  AND (“balance sheet*”)
                        Bloomberg
                        Chat

    LaBelle             Barclays email     2/1/18 -4/1/18    Willis AND (premarket* OR “pre-market*” OR
                        and                                  “pre market” OR “pre marketing” OR “pre
                        Bloomberg                            marketed” OR misrep* OR premature* OR RBC
                        Chat                                 OR Blackstone OR stack OR “capital structure”
                                                             OR “Moody’s”)

    LaBelle             Barclays email     7/1/17 –9/1/17    (CS01 OR CSO1) AND (*ercole* OR cap OR
                        and                                  limit)
                        Bloomberg
                        Chat

    LaBelle             Barclays email     5/1/18-7/10/18    AIG AND dinner AND Christiana
    Kravetz             and
                        Bloomberg
                        Chat

    Attea               Barclays email     2/15/18-          IBDC AND recus* OR “3/1/2018”
    LaBelle             and                3/15/18
    Wiele               Bloomberg
                        Chat




2
  This set of facts largely repeats those presented to Judge Aaron in advance of the parties’ October 25, 2019
conference, the consequence of which was Judge Aaron ordering that Barclays could proceed with its reasonable
search terms. See ECF No. 37, Tr. 17:4-7 (THE COURT: “You can’t be yelling from the mountain tops that you want
document production and then not cooperate with them in coming up with the search terms . . . .”).
                                                      4
Firm:52963568
      Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 5 of 15



 Attea            Barclays email   1/1/18 -8/1/18   (Brian OR LaBelle OR “La Belle” OR BLB)
                  and Bloomberg                     AND (attend* OR absen* OR awol OR
                  Chat                              performance OR investigat* OR promot* OR
                                                    terminat* OR compensat* OR bonus or
                                                    (compliance w/5 (complain* OR report* OR
                                                    Larry OR Kravetz OR Eric OR Wu)))

 Attea            Barclays email   5/1/18 –         Lynx OR Blackstone OR LaSalle OR (massage
 Wiele            and Bloomberg    8/1/18           w/5 data) OR (cherry w/5 pick*) OR (perfect
                  Chat                              w/5 outcome) OR (data w/5 scenarios) OR
                                                    ((IBDC AND (Lynx OR Blackstone OR
                                                    LaSalle))

 Kravetz          Barclays email   1/1/17 –               (Brian or LaBelle or “La Belle” or BLB)
                  and Bloomberg    8/1/18                  AND (Willis AND (premarket* OR
                  Chat                                     “pre-market*” OR “pre market” OR
                                                           “pre marketing” OR “pre marketed” OR
                                                           misrep* OR premature* OR RBC OR
                                                           Blackstone OR stack OR “capital
                                                           structure” OR “moody’s”))

                                                          (Brian OR LaBelle OR “La Belle” OR
                                                           BLB) AND ((“225 Park” OR “233
                                                           Park” OR “225-233”) AND (“balance
                                                           sheet*”))

                                                          (Brian OR LaBelle OR “La Belle” OR
                                                           BLB) AND (fail* OR attend OR miss*)
                                                           AND (pipeline OR meeting)

                                                          (Brian OR LaBelle OR “La Belle” OR
                                                           BLB) AND ((CS01 OR CSO1) AND
                                                           (*ercole* OR cap OR limit))

 Bolles           Barclays email   8/1/17 -         (Brian OR LaBelle OR “La Belle” OR BLB)
 Cohen                             8/13/18          AND (attend* OR absen* OR awol OR
 DeVoti                                             performance OR fail* OR frustrat* OR
                                                    investigat* OR promot* OR terminat* OR Twist
                                                    OR Tweed OR retaliate* OR (compliance w/5
                                                    (complain* OR report* OR Larry OR Kravetz
                                                    OR Eric OR Wu)))

 Bolles           Barclays email   1/1/18 -         (Brian OR LaBelle OR “La Belle” OR BLB)
 Cohen                             8/13/18          AND (Larry OR Kravetz OR Wiele)
 DeVoti




                                              5
Firm:52963568
      Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 6 of 15




         C.      Barclays has offered to complete additional ESI searches.

        While Barclays contends that the ESI Searches listed above, some completed and others
underway and currently in progress, more than meet its obligation to engage in a reasonable search
proportional to the needs of this case, it has continued to work proactively to reach agreement with
Plaintiff on reasonable additional ESI searches.

        After repeatedly refusing to engage with Barclays on a discussion of search terms, Plaintiff
finally provided a “counter proposal” on March 17, 2021. Unfortunately Plaintiff’s
counterproductive response only served to expand the disputed search parameters by broadening
the searches Plaintiff had previously proposed on November 19, 2020, without adding search terms
parameters needed to properly circumscribe any future ESI searches in light of Rule 26
considerations.

       Ultimately, after lengthy efforts to confer telephonically and by email, Barclays offered to
conduct yet another set of ESI Searches as reflected in the chart below. Barclays’ additional ESI
Search proposal is a significant expansion of its prior proposals and searches that are already
underway and have been offered to Plaintiff with the sole purpose of reaching an agreement to
finally—and at long last—close the door on 18 months of ESI discovery. These proposed
additional searches, set forth in the chart below, represent Barclays’ concessions offered
throughout ongoing meet and confers with Plaintiff’s counsel. Barclays’ purpose was to
accommodate Plaintiff’s stated discovery objective of sweeping up any additional documents
regarding Plaintiff’s performance, complaints and related investigations and termination, while
eliminating tangential and cumulative custodians, and common terms likely to generate mishits.

 Custodian(s)           Source(s)         Time Frame        Proposed Search Terms

 Richard Atterbury      Barclays email    January 1, 2018   “BLB” OR “La Belle” OR “LaBelle” OR
 Amanda Cohen                             – August 13,      “Twist” OR “Tweed”
 Dennis Bolles                            2018
 Monica De Martin
 Elyse Gonzalez
 Ho Chan Lee
 David Thwaites

 Larry Kravetz          Barclays email    November 1,       To/From: Joe McGrath containing the
                        and               2015 – March      search terms:
                        Bloomberg Chat    1, 2016
                                                            “BLB” OR “La Belle” OR “LaBelle”

 Brian LaBelle          Barclays email    February 15,      “recuse”
                        and               2018 – March
                        Bloomberg Chat    15, 2018

 Jessica Itzkowitz      Barclays email    9/9/2013 –        To/From:
                                          9/23/2013         “Larry.Kravetz@barclayscapital.com”




                                                 6
Firm:52963568
      Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 7 of 15



                                         8/4/2012 –
                                         8/18/2012



      Barclays’ offer more than meets its obligation to engage in a reasonable search for
documents and should conclude the search for ESI in this case.

II.      Plaintiff Fails to Justify His Request to Add Peggy Campbell as an ESI Custodian.

        In the wake of the Court’s March 16, 2021 Order, Plaintiff now seeks to add Barclays’
former in-house counsel, Peggy Campbell, as a separate document custodian to search for any
discussion related to Plaintiff without making the requisite demonstration that Ms. Campbell is
likely to have any unique, non-privileged documents that either have not already been searched
for and produced pursuant to the Court’s March 16, 2021 Order, or that will be searched for and
produced pursuant to the ESI Searches already underway and those offered by Barclays to move
discovery in this matter towards completion. As such, Plaintiff’s motion to compel such
cumulative, duplicative and unduly burdensome searches should be denied.

        When a party seeks production of ESI, courts recognize that the responding party is “best
situated to evaluate the procedures, methodologies, and technologies appropriate for preserving
and producing [its] own electronically stored information.” Hyles v. New York City, No. 10-
3119(AT)(AJP), 2016 WL 4077114, at *3 (S.D.N.Y. Aug. 1, 2016) (quoting The Sedona
Principles: Second Edition, Best Practices Recommendations & Principles for Addressing
Electronic Document Production, Principle 6). Courts also recognize that “[t]he requesting party
has the burden on a motion to compel to show that the responding party’s steps to preserve and
produce relevant electronically stored information were inadequate.” Id. at n.4 (quoting The
Sedona Principles: Second Edition, Principle 7).

        If the requesting party seeks to have the responding party search the ESI of additional
custodians, the requesting party “must demonstrate that the additional requested custodians would
provide unique relevant information by providing evidence that there are unique responsive
documents being missed in the current search scheme that would justify the inclusion of additional
custodians.” Blackrock Allocation Target Shares: Series S Portfolio v. Bank of New York Mellon,
No. 14-9372 (GBD) (HBP), 2018 WL 2215510, at *9 (S.D.N.Y. May 15, 2018) (internal
quotations omitted) (emphasis added). Indeed, the requesting party must demonstrate a
“particularized need for discovery” from proposed additional custodians. Id. at *10. Where the
requesting party provides “no evidence that there are unique responsive documents being missed
in the current search scheme that would justify the inclusion of additional custodians,” its request
for discovery from additional custodians must be denied. Fort Worth Emps.’ Ret. Fund v. J.P.
Morgan Chase & Co., 297 F.R.D. 99, 107 (S.D.N.Y. 2013) (emphasis added); see also Mortg.
Resolution Servicing, LLC v. JPMorgan Chase Bank, N.A., No. 15-0293 (LTS) (JCF), 2017 WL
2305398, at *3 (S.D.N.Y. May 18, 2017) (denying plaintiff’s request to compel search for ESI
from additional custodians where plaintiff failed to show that proposed custodians would have
unique relevant information, and the cost and burden of requested searches would be
disproportionate).

                                                 7
Firm:52963568
       Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 8 of 15




        Here, Plaintiff does not – and cannot – meet his burden to show why Ms. Campbell is a
unique custodian who would possess additional non-cumulative responsive information. Instead,
relying on documents already produced by Barclays, he merely argues that Ms. Campbell was one
of several other individuals “involved in” revising Plaintiff’s 2017 performance review, the
internal investigations into concerns raised by Plaintiff, and Plaintiff’s termination. But as
documents produced by Barclays (and reviewed by the Court in camera) make clear, Ms.
Campbell did not play a primary role in any of these matters; rather, her counsel – privileged or
not – was intermittently sought by principle players in Human Resources (“HR”) (Elyse Gonzalez,
Marie Ann Devoti, and Amanda Cohen), Employee Relations (“ER”) (Tarik Lacene and Ho Chan
Lee), Compliance Investigations (Monica De Martin). Each of these principle players is already
a custodian that Barclays has searched or has agreed to search.

        There is simply no reason that relevant facts regarding any non-privileged advice Ms.
Campbell provided either has not or cannot be obtained from these non-attorney custodians to
whom she provided it, i.e., those individuals who were communicating with Plaintiff directly
and/or made the relevant decisions regarding Plaintiff, who are already ESI custodians. Indeed,
Barclays has already offered to search the emails of additional HR custodians involved in
Plaintiff’s termination (including Ms. Cohen) as well as the ER and Compliance personnel who
conducted the investigations into the concerns raised by Plaintiff (including Mr. Lee and Ms. De
Martin) for any communications referencing Plaintiff and/or the investigations during the relevant
time period. These searches have been crafted such that they will necessarily capture any relevant
communications between these individuals and Ms. Campbell. Accordingly, Plaintiff’s request to
add Ms. Campbell as an ESI custodian is unreasonably cumulative and should be denied. See Fed.
R. Civ. P. 26(b)(2)(C) (“the court must limit the frequency or extent of discovery otherwise
allowed by these rules or by local rule if it determines that [] the discovery sought is unreasonably
cumulative or duplicative . . . .”).

III.     Plaintiff’s Request for Additional Searches Limited by Plaintiff’s Name Only are Not
         Reasonable or Proportional.

         As set forth above, Barclays has made significant efforts to reach agreement with Plaintiff
regarding the appropriate scope of remaining ESI Searches, including searches aimed at achieving
Plaintiff’s purported goal of locating additional documents related to Plaintiff’s performance prior
to January 2018. Nevertheless, Plaintiff asks this Court to order Barclays to engage in an
unreasonable and unduly burdensome search for and review of every document sent to or from
either Larry Kravetz or Brian Wiele for a period in excess of two years (August 1, 2016 through
August 15, 2018) that mentions, in any way, and regardless of subject, the Plaintiff’s name or
initials (i.e., “La Belle, LaBelle, BLB or BL”).3

       In other words, 18 months into ESI discovery, with significant discovery completed, new
searches already underway, and with additional reasonable searches proposed by Barclays on the

3
  Mr. Kravetz is a Managing Director and Head of Primary Commercial Mortgage-Backed Securities (“CMBS”)
Origination at Barclays. Mr. Wiele is a Managing Director, Global Head of Securitized Products Syndicate. From
2016 until August 1, 2018, Plaintiff reported directly to Mr. Wiele, but performed most of his work for the desk Mr.
Kravetz managed. Barclays does not contest that both Kravetz and Wiele are relevant document custodians as
evidenced by the extensive ESI Searches Barclays has already completed, and new searches that it will complete, for
both custodians.
                                                         8
Firm:52963568
      Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 9 of 15




table, Plaintiff is asking that Barclays now be required to review every electronic document that
in any way mentions Plaintiff’s name for any reason whatsoever over for period of over two years
for two custodians. The Court should deny Plaintiff’s motion to compel this proposed search
because it is patently unreasonable and fails to give any due consideration to concerns of
proportionality under Rule 26. See Mirmina v. Genpact LLC, No. 16-614, 2017 WL 2559733, at
*3 (D. Conn. June 13, 2017) (finding that the plaintiff’s request for “all documents referring to or
regarding Plaintiff in any manner” or documents sent to or from two custodians “which concern,
refer to, or relate to Plaintiff” was both unduly burdensome and failed to comport with Fed. R.
Civ. P. 34’s requirement that a search describe with “reasonable particularly” the items to be
searched).4

       As set forth in Blackrock Allocation Target Shares: Series S Portfolio v. Bank of New York
Mellon, 2018 WL 2215510, at *7:

                 [J]udges in this District have instructed that “the standard [in ESI
                 discovery] is not perfection, ..., but whether the search is reasonable
                 and proportional.” Hyles v. New York City, 10 Civ. 3119 (ATF)[sic]
                 (AJP), 2016 WL 4077114 at *3 (S.D.N.Y. Aug. 1, 2016) (Peck,
                 M.J.); accord Winfield v. City of New York, supra, 2017 WL
                 5664852 at *11 (“In any ESI review, ‘the Federal Rules of Civil
                 Procedure do not require perfection.’ ”), quoting Moore v. Publicis
                 Groupe, 287 F.R.D. 182, 192 (S.D.N.Y. 2012) (Peck, M.J.); Pension
                 Comm. of the Univ. of Montreal Pension Plan v. Banc of Am. Sees.,
                 LLC, 685 F. Supp. 2d 456, 461 (S.D.N.Y. 2010) (Scheindlin, D.J.)
                 (“Courts cannot and do not expect that any party can meet a standard
                 of perfection [in ESI discovery].”). Thus, a party requesting
                 discovery may not be entitled, “under the rules of proportionality, to
                 every single [relevant] document.” In re Morgan Stanley Mortg.
                 Pass-Through Certificates Litig., supra, 2013 WL 4838796 at *3.

        Plaintiff has advanced no substantive argument that unique and relevant information
regarding Plaintiff’s performance will not be gathered by the searches Barclays has already
completed or has proposed to complete. Instead, Plaintiff’s request is grounded only in pure
conjecture and the vague hypothetical, notion that more relevant documents regarding Plaintiff’s
performance might, possibly, exist beyond those captured or to be captured by Barclays reasonable
and proportionate searches; indeed, Plaintiff’s stated objective in advancing his unreasonable
search is to “ensure that all relevant documents are produced.” (ECF No. 120 at 5) (emphasis
added).

       Plaintiff’s requested search for, and Barclays review of, every document held by Mr.
Kravetz or Mr. Wiele as custodians mentioning Plaintiff in order to search exhaustively for “all
relevant documents” is simply not contemplated under Rule 26. “[P]erfection in ESI discovery is

4
 During the parties August 19, 2020 conference, the Court noted the overbroad nature of such a search: Aug. 19,
2020 Tr. 70:17-22 (“I agree that’s overbroad if it just relates to [Plaintiff’s] employment as opposed to termination
because he might have had, you know, hundreds of thousands of emails over the course of the employment and I don’t
know that those should be produced.”).
                                                         9
Firm:52963568
     Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 10 of 15




not required; rather, a producing party must take reasonable steps to identify and produce relevant
documents.” Winfield v. City of New York, No. 15-5236 (LTS) (KHP), 2017 WL 5664852, at *9
(S.D.N.Y. Nov. 27, 2017). Here, Barclays’ completion of the Court-ordered searches5 in
conjunction with its searches proposed on September 29, 2020, already underway, and with
Barclays’ proposed new searches, meet—if not exceed—Barclays’ duty to take reasonable steps
to identify and produce relevant documents.

        Plaintiff has failed entirely to address how his proposed open-ended search, which is
devoid of any limiting search terms beyond multiple iterations of Plaintiff’s name, is at all
proportional to the needs of this case. Moreover, Plaintiff’s argument that “Defendant has offered
up no such search terms” (ECF No. 120 at 5) is entirely disingenuous. Since Plaintiff proposed
his open-ended search on November 19, 2020, Barclays repeatedly asked Plaintiff to describe,
specifically, the documents he thinks have not been captured by Barclays’ previous or proposed
searches in order to inform potential search terms. Plaintiff has never provided that information,
and, instead looked to Barclays to complete the work, stating in response to Barclays entreaties: “I
don’t have any additional information to provide you in response to your request. As far as I am
concerned the ball is in your court.” (Dec. 23, 2020 email from Plaintiff’s counsel).

       Barclays highlighted this ongoing problem during the parties’ December 21, 2020
conference with the Court:

                 MS. McMANUS:            I think -- well, to help guide our
                 conversations, your Honor -- and perhaps this isn't something you
                 can opine on -- but, again, to your point, defendant should be willing
                 to search for items in additional areas of inquiry that the plaintiff
                 needs for his case. I think one of the fundamental disconnects is our
                 kind of position that we need additional search terms in order to do
                 that. And that's where sort of we're kind of coming -- we're hitting
                 --
                 THE COURT: Because, otherwise, you’re looking at too big a
                 universe?

                 MS. McMANUS: Correct.

                 THE COURT: Right. Well, Mr. Barentzen, you have to think about
                 that because I know, you know, the defendant is a corporation and
                 you’re just one person, but there’s still a matter of proportionality in
                 terms of what the likely return is going to be on whatever you’re
                 asking them to do. So if you say, you know what, I think there’s

5
  Contrary to Plaintiff’s argument, the fact that Judge Aaron ordered Barclays to complete a search for custodian Mr.
Kravetz for variations on Plaintiff’s name and abbreviations thereof for a one-year period (a search and related
production that Barclays has completed) only furthers Barclays’ argument that an expanded search of Mr. Kravetz
and Mr. Wiele for an additional two-year period is unreasonable and not proportional to the needs of the case at this
advanced stage of discovery. The Court may recall that for the one-year period search of Mr. Kravetz, Barclays had
to review over 10,000 hits. Doubling both the number of custodians and the number of years would only exponentially
increase the number of hits to achieve Plaintiff’s unwarranted (and speculative) goal of gathering every relevant
document.
                                                        10
Firm:52963568
     Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 11 of 15




                five documents out there and I want to ask you to look at 10,000 to
                find them, that may not be reasonable. And if you say, well, there's
                five documents, and we can do a search that gives us 100 documents
                and look in those, that would be something reasonable. All right? So
                you have to think about the fact that I don’t view the defendant as
                being required to do everything possible to find a document that you
                want; they only have to do what's reasonable.

                MR. BARENTZEN: Understood, Your Honor. And I mean, our
                searches are based on orders from Judge Aaron and time frames
                established at the previous hearing. We’ve attempted to be
                reasonable, but I'm more than happy to go back and reexamine it and
                be even more reasonable.

                THE COURT: Okay, well, unfortunately, Judge Aaron isn’t on the
                case now, much as I would like him to be. So

                MR. BARENTZEN: Understood. Understood.

                THE COURT: -- you know, if he ruled on something and I’m not
                going to view it as law of the case because he said it’s okay to make
                the defendants the first round look at 10,000 documents doesn't
                mean I’m going to make him do it now.

                MR. BARENTZEN: Understood. I understand. I will our position,
                we will be in our motion, and we intend to be reasonable, as
                reasonable as we can be.

(ECF No. 102, Dec. 21, 2020 Tr. 30:24-19).

        Despite the above-quoted discussion, Plaintiff has never moved past his own broad
generalizations that he wants more “performance” documents from custodians Mr. Kravetz and
Mr. Wiele, which may or may not even exist, and he has failed to provide any limiting search terms
to create a reasonable and proportional search for the same. The extremely costly burden of having
Barclays search for hypothetical documents outweighs any speculative benefit to Plaintiff and is
therefore, uncalled for under Rule 26. See Vaigasi, No. 11-5088, 2016 WL 616386, at *16
(denying the plaintiff’s additional request for ESI as unduly burdensome where the plaintiff “offers
nothing to support [his] contention other than his personal opinion that there must be additional
non-privileged documents.”).

       Plaintiff’s repeated call to the potential relevance of documents that may be located via an
exhaustive, time consuming, and costly search of all communications mentioning Plaintiff from
custodians Mr. Kravetz and Mr. Wiele is unavailing in light of the searches and production
Barclays has completed, is currently completing, and has offered to complete, and proportionality
considerations of “marginal utility,” burden, and expense. See Alaska Elec. Pension Fund v. Bank
of Am. Corp., No. 14-7126 (JMF), 2016 WL 6779901, at *3 (S.D.N.Y. Nov. 16, 2016) (denying

                                                 11
Firm:52963568
      Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 12 of 15




the plaintiff’s motion to compel an additional search for arguable relevant documents where the
minimal benefit of such discovery was outweighed by the burden of production on the defendants).

IV.       Plaintiff’s Request for Audio Recordings Should Be Denied Because the Burden
          Imposed by Producing Such Data Would Far Outweigh Any Benefit to Plaintiff.

       Plaintiff seeks audio recordings of Mr. Wiele’s calls that concern “Mr. LaBelle, his
performance and his termination.” (ECF No. 120 at p. 6). To that end, Plaintiff requests that the
Court compel Barclays to search for and review recordings of:

         all calls between Messrs. Wiele and Kravetz from January 4, 2018 to January 29, 2018 (a
          25 day period); and

         all calls between Mr. Wiele and Mr. Kravetz or Ms. Cohen from March 1, 2018 to June 12,
          2018 (a 103 day period).

Even if searching and reviewing such audio recordings would yield relevant information,
discovery should nevertheless be limited where the burden outweighs the benefit. Indeed, Rule 26
provides that a court must limit discovery when “the discovery sought is unreasonably cumulative
or duplicative, or can be obtained from some other source that is more convenient, less
burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). With respect to ESI such as the
audio recording data at issue here, the Federal Rules of Civil Procedure provide that: “[a] party
need not provide discovery of electronically-stored information from sources that the party
identifies as not reasonably accessible because of undue burden or cost.” Fed. R. Civ. P.
26(b)(2)(B).

          A.     Barclays has already searched or agreed to search for responsive ESI from more
                 accessible sources.

       As explained above, Barclays has already searched or agreed to search the emails of Mr.
Wiele, Mr. Kravetz, and Ms. Cohen for communications concerning Plaintiff’s performance and
termination during the period from January 4, 2018 to June 12, 2018 (and beyond). The costs
incurred to locate, review, and produce the responsive documents produced already are substantial.
However, the cost and burden associated with searching for and reviewing audio recordings far
exceeds that of other ESI.

          B.     Collection and review of the requested audio recording records would impose a
                 substantial burden on Barclays that is not proportional to the needs of this case.

        Plaintiff vastly underestimates – or dismisses altogether – the very real and substantial
burden imposed by his request for audio recording information. Barclays’ audio recording records,
unlike other ESI, are not word searchable, and recordings can be identified and collected only by
custodian and date. Barclays’ audio infrastructure was designed with a focus on capturing audio,
as opposed to audio retrieval. Barclays, therefore, encounters significant system and internal
limitations with bulk audio retrieval requests such as the one Plaintiff requests in this matter.
Several types of audio may be available for each custodian, including separate handset and

                                                 12
Firm:52963568
     Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 13 of 15




speakerphone lines. In order to identify the audio available for a particular custodian for the
relevant time period, an extensive search across various audio databases is required to identify
devices utilized by the custodian. Once the scope of recorded devices is identified, additional
searches must be conducted to locate the audio records for the requested time periods.
Furthermore, separate searches must be conducted for each recorded audio device. Any identified
records must then be exported from the relevant system, which can be a manual and time
consuming process. There are also system limitations on the amount of audio data that can be
extracted at one time. For certain systems, bulk retrieval is not possible and audio files must be
downloaded individually. Depending on the volume of audio records for the requested date period,
these searches may need to be divided into shorter time periods to enable successful extraction of
the data. Throughout this whole process, quality control assessments are conducted to ensure
searches and extractions are completed without error. Additional time is often required to
investigate, document, and resolve data exception issues. Once collected, quality checked and
confirmed, the data is transferred to Barclays’ vendor for processing and made available for
review. The review will determine if calls are “responsive” to a request, however this requires
listening to each individual call, as the volume of audio files cannot be reliably decreased through
the use of search terms or other analytic tools that are available for other text-based ESI, such as
emails.

        Here, to search for any responsive recordings of Mr. Wiele’s calls Plaintiff believes may
exist, would require Barclays to identify and export data for the requested periods. Then, it would
be necessary for attorneys to listen individually and painstakingly to every incoming and outgoing
call Mr. Wiele made or received on his recorded line(s) for any purpose whatsoever over an
aggregate period of 128 days.

         C.      Barclays’ review and production of audio recordings in response to a separate and
                 distinct request from the SEC informs and supports Barclays’ burden argument.

        Plaintiff’s reference to Barclays’ production of audio recordings to the Securities and
Exchange Commission (“SEC”) is misleading. As Barclays has repeatedly explained to Plaintiff,
the SEC requested the production of, inter alia, “audio recordings” related to the transaction
referred to in this litigation as the “Client 1” transaction. In response, Barclays agreed to and did
search for, review, and produce responsive handset audio recordings, including from custodian
Mr. Wiele, for the period from May 1, 2018 to August 1, 2018. Review of Mr. Wiele’s handset
recordings for this 92 day period (substantially shorter than the 128 day period Plaintiff seeks here)
required a team of attorneys to listen to over 1,700 calls in order to determine whether they related
to the Client 1 transaction and were thus responsive to the SEC’s request.6 Only roughly one
percent of the calls reviewed were responsive. As a result of this effort, Barclays has already
produced 19 recorded conversations from Mr. Wiele’s telephone line from the critical final three
months of Plaintiff’s employment that are responsive to Plaintiff’s document requests.

      Even if Barclays were to limit its review of Mr. Wiele’s audio recording data for the 128
day period requested by Plaintiff to handset (not speakerphone) audio recordings, Barclays’

6
 The SEC’s request, Barclays’ counsel’s (Barclays is represented by WilmerHale in connection with the SEC matter)
written response to the SEC detailing the efforts undertaken to review and produce responsive audio, and the
responsive audio files themselves, have all been produced to Plaintiff in this litigation.
                                                       13
Firm:52963568
     Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 14 of 15




attorneys would likely need to listen to well over 2,000 calls in order to determine whether they
were responsive to Plaintiff’s requests – an exercise that would require potentially hundreds of
attorney hours. By any rational measure, that is a disproportionate burden, entirely unjustifiable
where numerous searches for other ESI relating to Plaintiff’s performance and termination have
been (and continue to be) conducted. See Fernandez v. Kinray, Inc., No. 13-4938 (LDH) (SMG),
2017 WL 744562, at *2 (E.D.N.Y. Feb. 23, 2017) (denying plaintiff’s motion to compel production
of additional ESI “where the relevance of the emails sought is at best quite limited, and there is
substantial other evidence that bears more directly on the core issues in dispute, including the
testimony of witnesses with direct knowledge of the facts in dispute . . . .”); Blackrock, 2018 WL
2215510, at *7 (examining special challenges that ESI presents, “including the substantial
likelihood that the data possessed by the responding party is voluminous, stored in multiple formats
and is duplicative across custodians” and noting that “the standard [in ESI discovery] is not
perfection, ...but whether the search is reasonable and proportional”) (internal citations omitted).
Accordingly, Plaintiff’s request should be denied, or at a minimum he should be required to bear
the cost of such a disproportionate pursuit, which may yield no fruitful results.

         D.     Plaintiff’s alternative suggestions that Barclays produce a call “log” or allow
                Plaintiff to review audio recording information for responsiveness are not feasible.

        Plaintiff’s alternative suggestion that Barclays should “at least provide a log of all of Mr.
Wiele’s calls from January 1, 2018, through Mr. LaBelle’s termination” on August 1, 2018, is
unavailing. Barclays does not maintain a “log” of recorded calls in the ordinary course of business.
For a log of this type to be created, it would require, in the first instance, a search of devices
assigned to Mr. Wiele, then a search of servers where his devices were recorded. A log would
then be created by collating information from the servers identified. This would be a costly and
time consuming process for an 8-month period of time. Moreover, the Federal Rules of Civil
Procedure do not require Defendants to create and produce reports that do not exist, and courts
have denied such discovery requests even where the items requested would be directly relevant.
See United States v. U.S. Alkali Export Ass’n, Inc., 7 F.R.D. 256, 259 (S.D.N.Y. 1946) (“Rule 34
is to be used to call for the production of documents already in existence, and in the possession or
control of an adverse party, and not to require an adverse party to prepare a written list to be
produced for inspection.”); Alexander v. F.B.I., 194 F.R.D. 305, 310 (D.D.C. 2000) (“Rule 34 only
requires a party to produce documents that are already in existence”; a party “is not required to
prepare, or cause to be prepared, new documents solely for their production”) (internal quotations
and citation omitted).

        Similarly, Plaintiff’s counsel’s “offer” to review recordings “himself” is unworkable. It is
highly likely that many of the recordings would contain confidential information regarding
Barclays and its clients unrelated to any transaction or disputed issue in this litigation. Moreover,
even setting aside concerns or confidentiality or relevance, Barclays would need to review the data
for privilege prior to disclosing them to Plaintiff. In short, there are no viable shortcuts to alleviate
the substantial burden imposed by Plaintiff’s demand for audio recording data.




                                                   14
Firm:52963568
     Case 1:19-cv-03800-JPO-GWG Document 121 Filed 04/29/21 Page 15 of 15




                                       CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to compel unduly burdensome discovery not
proportional to the needs of this case should be denied in its entirety.

                                                  Respectfully submitted,

                                                  /s/ Allen B. Roberts
                                                  Allen B. Roberts

cc: Steven Barentzen, Esq. (via ECF)




                                             15
Firm:52963568
